DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:

 Group I (dressing interface):
               Species A: Figs. 3, 3A-C, 4, and 4A-B
               Species B:  Figs. 5, 5A-B, 8A-B and 9
               Species C:  Figs. 6, 6A-B, 10, 11A-B, 12, 12A-B, 13, 13A-B, 14-19, and 20A-B

Group II (closed cells):
               Species A:  Figs. 3A-C
               Species B:  Figs. 4 and 4A-B
               Species C:  Figs. 5 and 5A-B
  Species C:  Figs. 6 and 6A-B

Group III (bridge):
               Species A:  Figs. 12 and 12A-B
               Species B:  Figs. 13, 13A-B, 14 and 19

The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such groups and species: 

Figures 3A-C depicts a negative pressure therapy system consisting of different configurations of closed cells associated with the first and/or second layers. Figures 4 and 4A-B depicts a negative pressure therapy system consisting of different configurations of closed cells formed from a web of polymeric film. Figures 5 and 5A-B depicts a negative pressure therapy system consisting of different configurations of closed cells with a plurality of passageways connecting the closed cells. Figures 6 and 6A-B depicts a negative pressure therapy system consisting of different configurations of closed cells with a plurality of larger and smaller closed cells.
Figures 12 and 12A-B depicts a negative pressure therapy system consisting of four rows of closed cells with the two outside rows being offset or staggered from the closed cells forming the two inside rows. Figures 13 and 13A-B depicts a negative pressure therapy system consisting of four rows of closed cells that are aligned both horizontally and vertically rather than being offset or staggered with each other.
  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
No telephone communication was made where the requirement for restriction is complex.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549.  The examiner can normally be reached on Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.R./ (3/12/2021)Examiner, Art Unit 3781                                                                                                                                                                                           
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781